                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    BRETT LILLEMOE, et al.,

                 Plaintiffs,

          v.
                                                           No. 15-cv-2047 (DLF)
    UNITED STATES DEPARTMENT OF
    AGRICULTURE, FOREIGN
    AGRICULTURAL SERVICE,

                 Defendant.


                                             ORDER

         Plaintiffs Brett Lillemoe and GTR, LLC bring this suit against the Foreign Agricultural

Service (FAS), which administers a federal program designed to finance U.S. agricultural

exports, under the Administrative Procedure Act (APA). Before the Court are the plaintiffs’

Motion for Discovery, Dkt. 54, and FAS’s Motion for Summary Judgment, Dkt. 59, and Motion

for Protective Order, Dkt. 60. For the reasons that follow, the Court will deny the plaintiffs’

motion for discovery without prejudice, deny FAS’s motion for summary judgment without

prejudice, and deny FAS’s motion for a protective order as moot.

I.       MOTION FOR DISCOVERY 1

         The plaintiffs make two general requests for documents: (1) a request to include specific

documents in the administrative record that “were before FAS” during its decision-making

process; and (2) a request for leave to conduct limited discovery. See Pl.’s Mot. for Disc. at 2;

id. at Ex. 1, Dkt. 54-3. The plaintiffs’ first request—that FAS supplement the administrative


1
 The facts of this case were discussed at length in the Court’s prior Memorandum Opinion, Dkt.
48.
record (AR), Dkt. 85, with missing pages from AR 17–19; a missing version of the email at AR

606–607; and the complete versions of AR 32 and AR 44—is moot because FAS has since

provided the plaintiffs with these documents. See Def.’s Mot. for Summ. J. Ex. D, Dkt. 59-3.

The plaintiffs’ second request seeks thirteen broad categories of FAS documents and

communications for the period of 2009 through 2015 2 that involve “rented trade flow”

transactions. See Pl.’s Mot. for Disc. Ex. 1 at 5–7, Dkt. 54-3.

       A court evaluating an agency action under the APA is directed to “review the whole

record or those parts of it cited by a party.” 5 U.S.C. § 706. APA review under § 706 “is to be

based on the full administrative record that was before [the agency] at the time [it] made [its]

decision.” Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971). “The

focal point for judicial review should be the administrative record already in existence, not some

new record made initially in the reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973).

Thus, a strong presumption exists against discovery in administrative proceedings, and discovery

“should not be permitted” on an arbitrary and capricious claim “unless [the party] can

demonstrate unusual circumstances justifying a departure from” the presumption that the agency

properly designated the administrative record. Texas Rural Legal Aid, Inc. v. Legal Servs. Corp.,

940 F.2d 685, 698 (D.C. Cir. 1991).

       The “unusual circumstances” allowing a party to supplement the administrative record

with extra-record information arise in three instances: (1) if the agency “deliberately or

negligently excluded documents that may have been adverse to its decision,” (2) if background

information was needed “to determine whether the agency considered all the relevant factors,” or


2
  Initially, the plaintiffs requested records from 2009 to present. Pl.’s Mot. for Disc. Ex. 1 at 5.
In their reply, the plaintiffs modified that request to cover records from 2009 to 2015. Pl.’s
Reply at 13–14 n.1, Dkt. 64.

                                                  2
(3) if the “agency failed to explain administrative action so as to frustrate judicial review.” City

of Dania Beach v. F.A.A., 628 F.3d 581, 590 (D.C. Cir. 2010) (citing American Wildlands v.

Kempthorne, 530 F.3d 991, 1002 (D.C. Cir. 2008)); see also Oceana, Inc. v. Ross, 290 F. Supp.

3d 73, 77–78 (D.D.C. 2018). 3

       The plaintiffs have not proven that FAS deliberately or negligently excluded documents

adverse to its decision. To meet its burden, the plaintiffs must establish a “strong showing of

[agency] bad faith,” see Dist. Hosp. Partners, L.P. v. Burwell, 786 F.3d 46, 54 (D.C. Cir. 2015).

The plaintiffs note that FAS excluded two pages and an email that were provided as discovery

during Lillemoe’s criminal prosecution, see Pl.’s Mot. for Disc. at 8; Lillemoe Decl. ¶ 38, Dkt.

54-4, but these omissions alone are not enough to conclude that FAS deliberately or negligently

excluded potentially adverse evidence. See TOMAC v. Norton, 193 F. Supp. 2d 182, 195

(D.D.C. 2002), aff’d sub nom. TOMAC, Taxpayers of Michigan Against Casinos v. Norton, 433

F.3d 852 (D.C. Cir. 2006) (holding an agency’s exclusion of three documents that the plaintiffs

had identified through a FOIA request is “not strong evidence of bad faith or an incomplete

record”). FAS explains that soon after the plaintiffs’ attorney made it aware of the missing


3
  Both parties argue that the standard set forth in City of Dania Beach applies to the plaintiffs’
motion for discovery. But City of Dania Beach discussed a request to supplement the
administrative record with specific documents, not a motion for discovery. See City of Dania
Beach, 628 F.3d at 362. And other cases that have addressed discovery requests in APA cases
have applied a slightly different standard: that the moving party must make “a significant
showing” that the plaintiff will find material in the agency’s possession that is “indicative of bad
faith or an incomplete record.” See Air Transp. Ass’n of Am., Inc. v. Nat’l Mediation Bd., 663
F.3d 476, 487–88 (D.C. Cir. 2011) (citing Overton Park, 401 U.S. at 420); see also Amfac
Resorts, L.L.C. v. U.S. Dep’t of the Interior, 143 F. Supp. 2d 7, 12 (D.D.C. 2001); Muwekma
Ohlone Tribe v. Norton, No. 03-cv-1231, 2005 WL 8168909, at *2 (D.D.C. June 13, 2005),
Cayuga Nation v. Bernhardt, 374 F. Supp. 3d 1, 27 (D.D.C. 2019). Because these standards are
similar, and because both parties argue that the standard set forth in City of Dania Beach
controls, the Court applies that standard here. But the Court notes that the plaintiffs also have
not made a “significant showing” that they will find material “indicative of bad faith or an
incomplete record.” See Air Transp. Ass’n of Am., 663 F.3d at 487.

                                                  3
documents—the day before the plaintiffs filed their motion for discovery—FAS supplemented

the record with the documents the plaintiffs identified. See Def.’s Mot. for Summ. J. at 30–32;

id. Ex. B–D. The plaintiffs also argue that FAS’s denial of any knowledge of “rented trade

flows” is contradicted by the record and is further evidence of FAS’s bad faith. See Pl.’s Mot.

for Disc. at 12–13. But the documents the plaintiffs use to support their position show that FAS

officers struggled to understand the structure of the plaintiffs’ transactions. See AR 7–13, 463–

67, 604, 609–617. Considered together, the missing documents and the parties’ communications

do not the Court to conclude that FAS intentionally excluded documents from the record.

       Nonetheless, based on its initial review of the record, the Court is uncertain whether FAS

considered all relevant factors and whether the Court can assess the plaintiffs’ APA claim on the

record before it. The Court previously concluded that the plaintiffs plausibly alleged an APA

claim because FAS “selectively prohibit[ed] the plaintiffs from using rented trade flows while

simultaneously approving applications from other participants using the same structure.” Mem.

Op. at 15. Under the APA, an agency action is “arbitrary when the agency offer[s] insufficient

reasons for treating similar situations differently,” Cty. of Los Angeles v. Shalala, 192 F.3d 1005,

1022 (D.C. Cir. 1999) (internal quotations omitted), and this Court found that FAS offered

“insufficient reasons—indeed, no reason—for treating similar situations differently” when FAS

denied the plaintiffs’ GSM-102 applications. Mem. Op. at 15 (internal quotations omitted). At

this stage, the Court cannot tell whether GTR’s applications differed, if at all, from other

program participants, or whether FAS was justified in treating GTR differently from other

participants.

       The plaintiffs plausibly allege in their complaint that FAS rejected GTR’s “rented trade

flow” applications but “refus[ed] to stop other similarly situated GSM Exporters from obtaining



                                                 4
GSM guarantees that used rented trade flows.” First Am. Compl. ¶ 80, Dkt. 25. And Lillemoe’s

declaration supports these allegations. See Lillemoe Decl. ¶ 36. FAS argues in its motion for

summary judgment that “the benefit of a complete [administrative record]” shows that the

plaintiffs’ claims of disparate treatment lack merit, see Def.’s Mot. for Summ. J. at 3 n.3, but it is

unclear which parts of the administrative record support FAS’s argument. The administrative

record provides grounds for FAS’s denial of GTR’s fifteen GSM-102 guarantee applications in

December 2012, see AR 83, 86–91, 93–94, 327–329, 409-413, 473–479, and a declaration from

GSTS, LLC, another program participant, explains that Lillemoe had no contact with executives

from that company and no personal knowledge of their transaction structure, see Carter Aff. ¶ 3–

7, Dkt. 82. But these portions of the record do not reveal whether the structure of GTR’s

proposed transactions differed in material ways from those of other program participants.

       Furthermore, while the Court noted in its initial opinion that Lillemoe’s fraud

investigation provided a basis for FAS treating GTR’s guarantee applications differently from

other participants, see Mem. Op. at 19, the administrative record does not explicitly state that

FAS denied and delayed plaintiffs’ applications because of that investigation. FAS suggests as

much in its brief, see Def.’s Mot. for Summ. J. at 16, but the record does not appear to show that

the criminal investigation prompted FAS’s denial of GTR’s applications, and FAS has not

provided a declaration to that effect.

       When a court finds that an administrative record is not sufficient for judicial review, the

proper course is not to “gather evidence de novo, but rather to obtain from the agency, either

through affidavits or testimony, such additional explanation of the reasons for the agency

decision as may prove necessary.” Nat’l Wilderness Inst. v. U.S. Army Corps of Engineers, No.

01-cv-0273, 2005 WL 691775, at *12 (D.D.C. Mar. 23, 2005) (citing Camp, 411 U.S. at 143



                                                  5
(1973)). Accordingly, the Court denies the plaintiffs’ motion for discovery and directs FAS to

clarify, with citations to the record—and, if necessary, supplement the record with evidence,

including declarations—(1) whether FAS treated GTR’s applications differently from other

program participants that submitted similar applications, and (2) if so, whether it had a legitimate

reason or reasons for treating GTR differently. 4

II.    MOTION FOR SUMMARY JUDGMENT

       In its motion for summary judgment, FAS argues that (1) the plaintiffs have not identified

a “final agency action” that would permit APA review; (2) FAS had adequate reasons for

denying GTR’s GSM-102 fifteen guarantee applications in December 2012; and (3) FAS had

adequate reasons for denying the plaintiffs’ application fee refund requests. See Def.’s Mot. for

Summ. J, at 6–24. But FAS does not directly address the claim that the Court found plausible—

that FAS denied and delayed the plaintiffs’ applications based on the alleged “rented trade flow”

structure, while simultaneously approving applications from other participants using the same

structure. See Mem. Op. at 15. Nor does FAS explain whether it had a legitimate basis for

treating the plaintiffs differently. And the Court has ordered FAS to clarify and, if necessary,

supplement the record with evidence that addresses these issues.

       For these reasons, the Court will deny FAS’s motion for summary judgment without

prejudice. Accordingly, it is




4
  The Court recognizes that FAS has filed a Partial Motion to Dismiss, Dkt. 72, on standing
grounds. At this stage, the Court has determined that, at a minimum, the plaintiffs have standing
to challenge FAS’s refusal to reimburse the fees paid on their withdrawn GSM-102 applications.
The Court intends to address the other issues raised in the parties’ standing briefs in the near
future and will direct the Courtroom Deputy to contact the parties to schedule a hearing on the
pending motion.

                                                    6
          ORDERED that the plaintiffs’ Motion for Discovery, Dkt. 54, is DENIED without

prejudice. It is further

          ORDERED that on or before October 28, 2019, FAS shall, if necessary, supplement the

record with evidence, including declarations—that explain (1) whether FAS treated GTR’s

applications differently from other similarly situated program participants, and (2) if so, whether

FAS had a legitimate reason or reasons for treating GTR differently. It is further

          ORDERED that FAS’s Motion for Protective Order, Dkt. 60, is DENIED as moot. It is

further

          ORDERED that FAS’s Motion for Summary Judgment, Dkt. 59, is DENIED without

prejudice.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
                                                             United States District Judge
September 30, 2019




                                                 7
